
	

115 HR 5735 : Transitional Housing for Recovery in Viable Environments Demonstration Program Act
U.S. House of Representatives
2018-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 5735
		IN THE SENATE OF THE UNITED STATES
		June 18, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the United States Housing Act of 1937 to establish a demonstration program to set aside
			 section 8 housing vouchers for supportive and transitional housing for
			 individuals recovering from opioid use disorders or other substance use
			 disorders, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Transitional Housing for Recovery in Viable Environments Demonstration Program Act or the THRIVE Act. 2.Demonstration program to study the impact of using rental vouchers for supportive housing for individuals recovering from opioid use disorders or other substance use disordersSection 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) is amended by adding at the end the following new paragraph:
			
				(21)Rental Voucher Demonstration Program for supportive housing for individuals recovering from opioid
			 use disorders or other substance use disorders
 (A)EstablishmentThe Secretary shall establish a demonstration program under which the Secretary shall set aside, allocate, and distribute directly to eligible entities, from amounts made available for rental assistance under this subsection, the amounts specified in subparagraph (B) for an eligible entity to provide a voucher for such assistance to a covered individual through a supportive housing program that provides treatment for opioid use disorders or other substance use disorders (as applicable), coordination with workforce development providers, and such assistance, as determined by the entity.
 (B)AmountThe amount specified in this subparagraph is, for fiscal year 2019, the amount necessary to provide the lesser of—
 (i)0.5 percent of the total number of vouchers renewed under this subsection during the fiscal year ending immediately before the date of the enactment of this paragraph; or
 (ii)10,000 vouchers. (C)Criteria for eligible entitiesAn eligible entity shall—
 (i)provide an evidence-based treatment program and demonstrate the ability to coordinate with workforce development providers for individuals recovering from an opioid use disorder or other substance use disorder, as applicable, that meet standards established by the Secretary; and
 (ii)demonstrate prior experience administering rental assistance vouchers, demonstrate prior experience administering supportive housing programs under the McKinney-Vento Homeless Act, or demonstrate a partnership with a public housing agency or a housing program of a State, unit of local government, or Indian tribe (as such term is defined in section 4 of the Native American Housing and Self-Determination Act of 1996 (25 U.S.C. 4103)) that ensures effective administration of rental assistance vouchers.
 (D)ApplicationTo receive a rental assistance voucher under this paragraph, an eligible entity shall submit an application to the Secretary that shall include—
 (i)a description of the terms of treatment program, coordination with workforce development providers, and rental assistance to be provided to a covered individual, and assurances that such description shall be communicated to covered individuals that receive vouchers pursuant to the demonstration program established under this paragraph;
 (ii)a transitional plan that begins on the date on which a covered individual completes the treatment program of the eligible entity that includes information on additional treatment, coordination with workforce development opportunities, and housing resources and services available to such covered individual; and
 (iii)evidence sufficient to demonstrate that the local government having jurisdiction over the location of any supportive housing facility to be used by the eligible entity in connection with the demonstration program under this paragraph permits such facilities in such location.
 (E)SelectionIn selecting eligible entities to receive rental assistance vouchers under this paragraph, the Secretary shall—
 (i)ensure that such eligible entities— (I)are diverse;
 (II)represent an appropriate balance of eligible entities located in urban and rural areas, including tribal communities;
 (III)have adequate resources for treatment, recovery, and supportive services; (IV)fully comply with the Fair Housing Act (42 U.S.C. 3601 et seq.) and the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.);
 (V)appropriately reflect the impact that opioids are having in tribal communities; and (VI)provide supportive and transitional housing programs in diverse geographic regions with high rates of mortality due to opioid use disorders or other substance use disorders, as applicable, based on data of the Centers for Disease Control and Prevention; and
 (ii)consider, in consultation with the Secretary of Health and Human Services and the Secretary of Labor—
 (I)the success of each recipient eligible entity at helping individuals complete the treatment program of the eligible entity and refrain from illicit opioid or other substance usage, as applicable;
 (II)the coordination with workforce development providers by the eligible entity; (III)the percentage of participants in unsubsidized employment during the second and fourth calendar quarter after exit from the program; and
 (IV)the percentage of participants in the treatment program of the eligible entity that do not relapse into opioid or other substance usage, as applicable.
 (F)Reissuance of voucherUpon termination of the provision of rental assistance through a voucher to a covered individual, the eligible entity that initially offered such voucher may use such voucher to provide rental assistance to another covered individual.
 (G)DurationThe Secretary shall not make rental assistance available under this paragraph after the expiration of the 5-year period beginning on the date of the enactment of this paragraph.
 (H)WaiversThe Secretary may, through publication of a notice in the Federal Register, waive or specify alternative requirements for any provision of statue or regulation governing the use of vouchers under this subsection (except for requirements relating to fair housing, nondiscrimination, labor standards, or the environment) upon a finding by the Secretary that such waiver or alternative requirement is necessary for the purposes of this paragraph.
					(I)Reports
 (i)By the eligible entityAn eligible entity that receives a rental assistance voucher under this paragraph shall submit to the Secretary—
 (I)annually, the transitional plan described in subparagraph (D)(ii) and information on each covered individual’s housing upon termination of the provision of rental assistance through a voucher to such covered individual in a manner that protects the privacy of such covered individual; and
 (II)not later than 4 years after the date of the enactment of this paragraph, a plan describing the treatment and housing options for any covered individual assisted by such voucher who will not have completed the program before the day that is 5 years after such date of enactment.
 (ii)By the SecretaryThe Secretary shall submit to Congress a report that analyzes the impact of rental assistance provided under this paragraph—
 (I)not later than 2 years after the date of the enactment of this paragraph; and (II)not later than 4 years after the date of the enactment of this paragraph.
 (J)DefinitionsIn this paragraph: (i)Eligible entityThe term eligible entity means a tribally designated housing entity (as such term is defined in section 4 of the Native American Housing and Self-Determination Act of 1996 (24 U.S.C. 4103)), or a nonprofit organization, that meets the criteria described under subparagraph (C).
 (ii)Covered individualThe term covered individual means an individual recovering from an opioid use disorder or other substance use disorder.. 3.Repeal of Rental Voucher Demonstration ProgramEffective the day that is 5 years after the date of the enactment of this Act, paragraph (21) of section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), as added by this Act, is repealed.
 4.Demonstration Close-OutAn eligible entity that provided vouchers for rental assistance under paragraph (21) of section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), as added by this Act, shall return any such vouchers to the Secretary of Housing and Urban Development not later than the day that is 5 years after the date of the enactment of this Act for use only for renewals of expiring contracts for such assistance.
 5.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized to be appropriated.
		
	Passed the House of Representatives June 14, 2018.Karen L. Haas,Clerk
